In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-19-00230-CR &
                   06-19-00231-CR



        AARON MICHAEL PETTON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 294th District Court
                Van Zandt County, Texas
      Trial Court Nos. CR17-00130 & CR17-00131




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER

            Appellant Aaron Michael Petton was convicted of two counts of aggravated sexual assault

and one count of burglary of a habitation and was sentenced to life imprisonment. Petton has

appealed from those convictions and the resulting sentence. On February 18, 2020, Petton’s court-

appointed appellate counsel, Richard A. Schmidt, filed an Anders 1 brief, and on March 2, 2020,

Petton filed a pro se motion for access to the appellate record for purposes of preparing a response

to his counsel’s Anders brief. Petton’s motion for access to the appellate record is granted. Under

Kelly v. State, 2 we are required to enter an order specifying the procedure to be followed to ensure

Petton’s access to the record.

            On March 2, 2020, Schmidt advised this Court that he would mail a complete paper copy

of the appellate record to Petton. On March 11, 2020, this Court mailed copies of the digitally

recorded exhibits contained in the appellate record to Petton in care of the Allred Unit, TDCJ-ID,

Attention: Ms. Adams, 2101 FM 369 North, Iowa Park, Texas 76367. Allowing fifteen days from

the date this motion is granted for the record to be delivered to Petton and giving him thirty days

to prepare his pro se response, we hereby set April 27, 2020, as the deadline for Petton to file his

pro se response to his counsel’s Anders brief.

            IT IS SO ORDERED.

                                                               BY THE COURT

Date: March 11, 2020


1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).